Title: The American Commissioners to the Massachusetts Council, 20 December 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Massachusetts Council


Honourable Gentlemen,
Paris, Dec. 20. 1777
We are much obliged by your Favour of the 24th. October which brought us the first Intelligence of the Defeat and Surrender of Bourgoyne’s Army, which gave great Joy not only to us but to this whole friendly Nation. In return we can only tell you at present, that our Affairs hear wear the most promising Appearance, and that we have little Doubt of seeing soon the Liberties and Independance of America established on the most solid Foundations which human Affairs are capable of.
This will be delivered to you by the Captain of a French Man of War, which for greater Security we have obtained to carry our Dispatches. As he may need some Supplies, we desire you would furnish him with what Money he may want to the Amount of 15,000 Livres, and for your Reimbursement draw on us, or on the Congress as shall be most convenient to you. Your Draft on us will meet with due Honour. We are with great Esteem and Respect Honourable Gentlemen Your most obedient humble Servants
Honble Council of the Massachusetts State
